


Exhibit 10.1

 

LPL Investment Holdings Inc.

DIRECTOR RESTRICTED STOCK PLAN

 


1.             DEFINED TERMS


 

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 


2.             PURPOSE


 

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Awards.

 


3.             ADMINISTRATION


 


THE ADMINISTRATOR HAS DISCRETIONARY AUTHORITY, SUBJECT ONLY TO THE EXPRESS
PROVISIONS OF THE PLAN, TO INTERPRET THE PLAN; DETERMINE ELIGIBILITY FOR AND
GRANT AWARDS; DETERMINE, MODIFY OR WAIVE THE TERMS AND CONDITIONS OF ANY AWARDS;
PRESCRIBE FORMS, RULES AND PROCEDURES; AND OTHERWISE DO ALL THINGS NECESSARY TO
CARRY OUT THE PURPOSES OF THE PLAN.  DETERMINATIONS OF THE ADMINISTRATOR MADE
UNDER THE PLAN WILL BE CONCLUSIVE AND WILL BIND ALL PARTIES.


 


4.             LIMITS ON AWARDS UNDER THE PLAN


 


(A)           NUMBER OF SHARES.


 


THE MAXIMUM NUMBER OF SHARES OF STOCK THAT MAY BE DELIVERED IN SATISFACTION OF
AWARDS UNDER THE PLAN SHALL BE 50,000.  A MAXIMUM OF TWO GRANTS (MADE
SEMI-ANNUALLY) MAY BE MADE TO ANY PERSON IN ANY CALENDAR YEAR.  THE MAXIMUM
NUMBER OF SHARES OF STOCK FOR WHICH AWARDS MAY BE GRANTED TO ANY PARTICIPANT
WITH RESPECT TO ANY SINGLE GRANT SHALL BE EQUAL TO $100,000 DIVIDED BY THE FAIR
MARKET VALUE OF STOCK ON THE DATE OF GRANT.  THE NUMBER OF SHARES OF STOCK
DELIVERED IN SATISFACTION OF AWARDS SHALL BE DETERMINED NET OF SHARES OF STOCK
WITHHELD BY THE COMPANY IN SATISFACTION OF TAX WITHHOLDING REQUIREMENTS WITH
RESPECT TO THE AWARD AND, FOR THE AVOIDANCE OF DOUBT, WITHOUT INCLUDING ANY
SHARES OF STOCK WHICH ARE FORFEITED TO OR REPURCHASED BY THE COMPANY DUE TO
FAILURE TO VEST.


 


(B)           TYPE OF SHARES.  STOCK DELIVERED BY THE COMPANY UNDER THE PLAN MAY
BE AUTHORIZED BUT UNISSUED STOCK OR PREVIOUSLY ISSUED STOCK ACQUIRED BY THE
COMPANY.  NO FRACTIONAL SHARES OF STOCK WILL BE DELIVERED UNDER THE PLAN.

 

--------------------------------------------------------------------------------


 


5.             ELIGIBILITY AND PARTICIPATION


 


THE ADMINISTRATOR WILL SELECT PARTICIPANTS FROM AMONG THOSE NON-EMPLOYEE
DIRECTORS OF THE COMPANY WHO, IN THE OPINION OF THE ADMINISTRATOR, ARE IN A
POSITION TO MAKE A SIGNIFICANT CONTRIBUTION TO THE SUCCESS OF THE COMPANY.


 


6.             RULES APPLICABLE TO AWARDS


 


(A)           PROVISIONS.  THE ADMINISTRATOR WILL DETERMINE THE TERMS OF ALL
AWARDS, SUBJECT TO THE LIMITATIONS PROVIDED HEREIN.  BY ACCEPTING (OR, UNDER
SUCH RULES AS THE ADMINISTRATOR MAY PRESCRIBE, BEING DEEMED TO HAVE ACCEPTED) AN
AWARD, THE PARTICIPANT AGREES TO THE TERMS OF THE AWARD AND THE PLAN.


 


(B)           TERM OF PLAN.  NO AWARDS MAY BE MADE AFTER MARCH 15, 2020, BUT
PREVIOUSLY GRANTED AWARDS MAY CONTINUE BEYOND THAT DATE IN ACCORDANCE WITH THEIR
TERMS.


 


(C)           TRANSFERABILITY.  AWARDS MAY BE TRANSFERRED ONLY AS THE
ADMINISTRATOR EXPRESSLY PROVIDES IN WRITING.


 


(D)           VESTING, ETC.   AWARDS WILL VEST ON THE SECOND ANNIVERSARY OF THE
DATE OF GRANT.  WITHOUT LIMITING THE FOREGOING, THE ADMINISTRATOR MAY AT ANY
TIME ACCELERATE THE VESTING OF AN AWARD, REGARDLESS OF ANY ADVERSE OR
POTENTIALLY ADVERSE TAX CONSEQUENCES RESULTING FROM SUCH ACCELERATION.  UNLESS
THE ADMINISTRATOR EXPRESSLY PROVIDES OTHERWISE, HOWEVER, THE FOLLOWING
RULES WILL APPLY: UPON TERMINATION OF SERVICE, UNVESTED AWARDS WILL IMMEDIATELY
TERMINATE AND SHALL BE FORFEITED WITHOUT PAYMENT THEREFOR.


 


(E)           TAXES.  THE ADMINISTRATOR WILL MAKE SUCH PROVISION FOR THE
WITHHOLDING AND PAYMENT OF TAXES AS IT DEEMS NECESSARY.  SUCH TAXES SHALL BE
REMITTED TO THE COMPANY BY CASH OR CHECK ACCEPTABLE TO THE ADMINISTRATOR OR BY
OTHER MEANS ACCEPTABLE TO THE ADMINISTRATOR.


 


(F)            DIVIDEND EQUIVALENTS, ETC.  THE ADMINISTRATOR MAY IN ITS SOLE
DISCRETION PROVIDE FOR THE PAYMENT OF AMOUNTS IN LIEU OF CASH DIVIDENDS OR OTHER
CASH DISTRIBUTIONS WITH RESPECT TO STOCK SUBJECT TO AN AWARD.  ANY PAYMENT OF
DIVIDEND EQUIVALENTS OR SIMILAR PAYMENTS SHALL BE ESTABLISHED AND ADMINISTERED
CONSISTENT EITHER WITH EXEMPTION FROM, OR COMPLIANCE WITH, THE REQUIREMENTS OF
SECTION 409A.


 


(G)           RIGHTS LIMITED.  NOTHING IN THE PLAN WILL BE CONSTRUED AS GIVING
ANY PERSON THE RIGHT TO CONTINUED SERVICE WITH THE COMPANY, OR ANY RIGHTS AS A
STOCKHOLDER EXCEPT AS TO SHARES OF STOCK ACTUALLY ISSUED UNDER THE PLAN.  THE
LOSS OF EXISTING OR POTENTIAL PROFIT IN AWARDS WILL NOT CONSTITUTE AN ELEMENT OF
DAMAGES IN THE EVENT OF TERMINATION OF SERVICE FOR ANY REASON, EVEN IF THE
TERMINATION IS IN VIOLATION OF AN OBLIGATION OF THE COMPANY TO THE PARTICIPANT.


 


(H)           SECTION 409A.  EACH AWARD SHALL CONTAIN SUCH TERMS AS THE
ADMINISTRATOR DETERMINES, AND SHALL BE CONSTRUED AND ADMINISTERED, SUCH THAT THE
AWARD EITHER (I) QUALIFIES FOR AN EXEMPTION FROM THE REQUIREMENTS OF
SECTION 409A TO THE EXTENT APPLICABLE, OR (II) SATISFIES SUCH REQUIREMENTS.

 

2

--------------------------------------------------------------------------------


 


(I)            CERTAIN REQUIREMENTS OF CORPORATE LAW.  AWARDS SHALL BE GRANTED
AND ADMINISTERED CONSISTENT WITH THE REQUIREMENTS OF APPLICABLE DELAWARE LAW
RELATING TO THE ISSUANCE OF STOCK AND THE CONSIDERATION TO BE RECEIVED THEREFOR,
AND WITH THE APPLICABLE REQUIREMENTS OF THE STOCK EXCHANGES OR OTHER TRADING
SYSTEMS ON WHICH THE STOCK IS LISTED OR ENTERED FOR TRADING, IN EACH CASE AS
DETERMINED BY THE ADMINISTRATOR.


 


(J)            STOCKHOLDERS AGREEMENT. UNLESS OTHERWISE SPECIFICALLY PROVIDED,
ALL AWARDS AND STOCK ISSUED HEREUNDER WILL BE SUBJECT TO THE STOCKHOLDERS
AGREEMENT AND THE TRANSFER AND OTHER RESTRICTIONS, RIGHTS, AND OBLIGATIONS SET
FORTH THEREIN, EXCEPT THAT (1) THE STOCK GRANTED UNDER THE PLAN (A) IS NOT
DEEMED TO BE REGISTRABLE SECURITIES UNDER SECTIONS 6.5 OR 6.1(G) OF THE
STOCKHOLDERS AGREEMENT, WITHOUT LIMITATION OF THE RIGHTS OF THE COMPANY UNDER
SECTION 6.4 OF THE STOCKHOLDERS AGREEMENT (WHICH RIGHT, AND THE MANNER OF ITS
EXERCISE, SHALL BE IN THE DISCRETION OF THE COMPANY OR UNDERWRITERS, AS THE CASE
MAY BE) AND (B) IS NOT ENTITLED TO THE PREEMPTIVE RIGHTS DESCRIBED UNDER
SECTION 7.1 OF THE STOCKHOLDERS AGREEMENT, AND (2) PARTICIPANT ACKNOWLEDGES THAT
FOR PURPOSES OF SECTION 4.4 OF THE STOCKHOLDERS AGREEMENT, THE TERM “IPO” SHALL
MEAN ANY UNDERWRITTEN INITIAL PUBLIC OFFERING OR OFFERINGS IRRESPECTIVE OF
AGGREGATE GROSS PROCEEDS.  THIS PARAGRAPH DOES NOT GRANT PARTICIPANT ANY
ADDITIONAL RIGHTS UNDER THE STOCKHOLDERS AGREEMENT, INCLUDING WITHOUT LIMITATION
PURSUANT TO SECTION 9.6 THEREOF.


 


7.             EFFECT OF CERTAIN TRANSACTIONS


 


(A)           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, AWARDS
WILL VEST IN FULL AND SUCH SHARES WILL BE DELIVERED, PRIOR TO THE CHANGE IN
CONTROL, IN EACH CASE ON A BASIS THAT GIVES THE HOLDER OF THE AWARD A REASONABLE
OPPORTUNITY, AS DETERMINED BY THE ADMINISTRATOR, FOLLOWING THE DELIVERY OF THE
SHARES TO PARTICIPATE AS A STOCKHOLDER IN THE CHANGE IN CONTROL.


 


(B)           CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO STOCK


 


(1)  BASIC ADJUSTMENT PROVISIONS.  IN THE EVENT OF A STOCK DIVIDEND, STOCK SPLIT
OR COMBINATION OF SHARES (INCLUDING A REVERSE STOCK SPLIT), RECAPITALIZATION OR
OTHER CHANGE IN THE COMPANY’S CAPITAL STRUCTURE, THE ADMINISTRATOR SHALL MAKE
APPROPRIATE ADJUSTMENTS TO THE MAXIMUM NUMBER OF SHARES SPECIFIED IN
SECTION 4(A) THAT MAY BE DELIVERED UNDER THE PLAN AND WILL ALSO MAKE APPROPRIATE
ADJUSTMENTS TO THE NUMBER AND KIND OF SHARES OF STOCK OR SECURITIES SUBJECT TO
AWARDS THEN OUTSTANDING OR SUBSEQUENTLY GRANTED AND ANY OTHER PROVISION OF
AWARDS AFFECTED BY SUCH CHANGE.


 


(2)  CERTAIN OTHER ADJUSTMENTS.  THE ADMINISTRATOR MAY ALSO MAKE ADJUSTMENTS OF
THE TYPE DESCRIBED IN SECTION 7(B)(1) ABOVE TO TAKE INTO ACCOUNT DISTRIBUTIONS
TO STOCKHOLDERS OTHER THAN THOSE PROVIDED FOR IN SECTION 7(A) AND 7(B)(1), OR
ANY OTHER EVENT, IF THE ADMINISTRATOR DETERMINES THAT ADJUSTMENTS ARE
APPROPRIATE TO AVOID DISTORTION IN THE OPERATION OF THE PLAN AND TO PRESERVE THE
VALUE OF AWARDS MADE HEREUNDER, HAVING DUE REGARD FOR THE REQUIREMENTS OF
SECTION 409A, WHERE APPLICABLE.

 

3

--------------------------------------------------------------------------------


 


(3)  CONTINUING APPLICATION OF PLAN TERMS.  REFERENCES IN THE PLAN TO SHARES OF
STOCK WILL BE CONSTRUED TO INCLUDE ANY STOCK OR SECURITIES RESULTING FROM AN
ADJUSTMENT PURSUANT TO THIS SECTION 7.


 


8.             LEGAL CONDITIONS ON DELIVERY OF STOCK


 

The Company will use commercially reasonable efforts to satisfy applicable legal
requirements for the issuance of shares of Stock pursuant to the granting of any
Award.  The Company will not be obligated to deliver any shares of Stock
pursuant to the Plan or to remove any restriction from shares of Stock
previously delivered under the Plan until: (i) the Company is satisfied that all
legal matters in connection with the issuance and delivery of such shares have
been addressed and resolved; (ii) if the outstanding Stock is at the time of
delivery listed on any stock exchange or national market system, the shares to
be delivered have been listed or authorized to be listed on such exchange or
system upon official notice of issuance; and (iii) all conditions of the Award
have been satisfied or waived.  If the sale of Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to receipt of unrestricted Stock, such representations or agreements
as counsel for the Company may consider appropriate to avoid violation of such
Act.  Each certificate issued in respect of Stock underlying an Award shall be
deposited with the Company, or its designee, together with, if requested by the
Company, a stock power executed in blank by the Participant, and shall bear a
legend determined by the Company that discloses the restrictions on
transferability imposed on such Stock.  Upon the vesting of Awards and the
satisfaction of any withholding tax liability pursuant to an Award, a
certificate or certificates evidencing such Stock shall be delivered to the
Participant or other evidence of unrestricted Stock shall be provided to the
Participant.

 


9.             AMENDMENT AND TERMINATION


 

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Award; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award. 
Any amendments to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code), as
determined by the Administrator.

 


10.          OTHER COMPENSATION ARRANGEMENTS


 

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Award under the Plan.

 


11.          MISCELLANEOUS


 

(a)           Waiver of Jury Trial.  By accepting an Award under the Plan, each
Participant

 

4

--------------------------------------------------------------------------------


 

waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury.  By accepting an Award under the Plan, each Participant certifies that
no officer, representative, or attorney of the Company has represented,
expressly or otherwise, that the Company would not, in the event of any action,
proceeding or counterclaim, seek to enforce the foregoing waivers.

 

(b)           Limitation of Liability.  Notwithstanding anything to the contrary
in the Plan, neither the Company, nor the Administrator, nor any person acting
on behalf of the Company, or the Administrator, shall be liable to any
Participant or to the estate or beneficiary of any Participant or to any other
holder of an Award by reason of any acceleration of income, or any additional
tax, asserted by reason of the failure of an Award to satisfy the requirements
Section 409A or by reason of Section 4999 of the Code.

 


12.          ESTABLISHMENT OF SUB-PLANS


 

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions.  The Board shall establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable.  All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction that is not affected.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definition of Terms

 

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

 

“Administrator”:  The Board.

 

“Award”: Stock subject to restrictions requiring that it be redelivered or
offered for sale to the Company if specified conditions are not satisfied.

 

“Board”:  The Board of Directors of the Company.

 

“Code”:  The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

 

“Company”:  LPL Investment Holdings Inc.

 


“CHANGE IN CONTROL”:  THE CONSUMMATION OF (I) ANY CONSOLIDATION OR MERGER OF THE
COMPANY WITH OR INTO ANY OTHER PERSON, OR ANY OTHER CORPORATE REORGANIZATION,
TRANSACTION OR TRANSFER OF SECURITIES OF THE COMPANY BY ITS STOCKHOLDERS, OR
SERIES OF RELATED TRANSACTIONS (INCLUDING THE ACQUISITION OF CAPITAL STOCK OF
THE COMPANY), WHETHER OR NOT THE COMPANY IS A PARTY THERETO, IN WHICH THE
STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH CONSOLIDATION, MERGER,
REORGANIZATION OR TRANSACTION, OWN, DIRECTLY OR INDIRECTLY, CAPITAL STOCK EITHER
(A) REPRESENTING DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE ENTITIES, LESS THAN
FIFTY PERCENT (50%) OF THE EQUITY ECONOMIC INTERESTS IN OR VOTING POWER OF THE
COMPANY OR OTHER SURVIVING ENTITY IMMEDIATELY AFTER SUCH CONSOLIDATION, MERGER,
REORGANIZATION OR TRANSACTION OR (B) THAT DOES NOT DIRECTLY, OR INDIRECTLY
THROUGH ONE OR MORE ENTITIES, HAVE THE POWER TO ELECT A MAJORITY OF THE ENTIRE
BOARD OF DIRECTORS OR OTHER SIMILAR GOVERNING BODY OF THE COMPANY OR OTHER
SURVIVING ENTITY IMMEDIATELY AFTER SUCH CONSOLIDATION, MERGER, REORGANIZATION OR
TRANSACTION, (II) ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WHETHER OR
NOT THE COMPANY IS PARTY THERETO, AFTER GIVING EFFECT TO WHICH IN EXCESS OF
FIFTY PERCENT (50%) OF THE COMPANY’S VOTING POWER IS OWNED DIRECTLY, OR
INDIRECTLY THROUGH ONE OR MORE ENTITIES, BY ANY PERSON AND ITS “AFFILIATES” OR
“ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN THE EXCHANGE ACT RULES) OR ANY
“GROUP” (AS DEFINED IN THE EXCHANGE ACT RULES) OTHER THAN, IN EACH CASE, THE
COMPANY OR AN AFFILIATE OF THE COMPANY IMMEDIATELY FOLLOWING THE CLOSING, OR
(III) A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
CONSOLIDATED ASSETS OF THE COMPANY (EACH OF THE FOREGOING, A “BUSINESS
COMBINATION”), PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE FOLLOWING
TRANSACTIONS SHALL IN NO EVENT CONSTITUTE A CHANGE IN CONTROL: (A) A BUSINESS
COMBINATION FOLLOWING WHICH THE INDIVIDUALS OR ENTITIES WHO WERE BENEFICIAL
OWNERS OF THE OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE OUTSTANDING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
RESULTING, SURVIVING OR ACQUIRING CORPORATION IN SUCH TRANSACTION OR (B) AN IPO.


 

“Fair Market Value”: As defined in the Stockholders Agreement.

 

6

--------------------------------------------------------------------------------


 

“IPO”: An underwritten public offering and sale of Stock for cash pursuant to an
effective registration statement filed by the Company.

 

“Participant”:  A person who is granted an Award under the Plan.

 

“Plan”:  The LPL Investment Holdings Inc. Director Restricted Stock Plan as from
time to time amended and in effect.

 

“Section 409A”:  Section 409A of the Code.

 

“Service”: A Participant’s service relationship with the Company as a
non-employee member of the Board.

 

“Stock”:  Common Stock of the Company, par value $0.001 per share.

 

“Stockholders Agreement”: Stockholders Agreement, dated as of December 28, 2005
among the Company and certain affiliates, stockholders and certain Participants,
as amended from time to time.

 

7

--------------------------------------------------------------------------------
